     Case 2:18-cv-08588-RGK-PJW Document 5 Filed 10/05/18 Page 1 of 2 Page ID #:93



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (Cal. Bar No. 274184)
6    Assistant United States Attorney
     Asset Forfeiture Section
7         1400 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-3391
9         Facsimile: (213) 894-7177
          E-mail:    John.Kucera@usdoj.gov
10
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                              UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                No. CV 18-8588
15
16              Plaintiff,                    WARRANT

17                    v.

18   $699,940.00 IN BANK FUNDS FROM
     ING BANK ‘7684; $106,988.41 IN
19   BANK FUNDS FROM ING BANK ‘2071;
     $499,910.01 IN BANK FUNDS FROM
20   US BANK ‘0239; $50,000 IN BANK
     FUNDS FROM ENTERPRISE BANK AND
21   TRUST ‘7177; $1,876.36 IN BANK
     FUNDS FROM ING BANK ‘2071;
22   $50,357.35 IN BANK FUNDS FROM
     ING BANK ‘7684; $248,970.00 IN
23   BANK FUNDS FROM CITIBANK NA
     ‘0457; $52,500.00 IN BANK FUNDS
24   FROM ENTERPRISE BANK AND TRUST
     ‘7177; $65,000.00 IN BANK FUNDS
25   FROM ENTERPRISE BANK AND TRUST
26   ‘7177; $5,534.54 IN BANK FUNDS
     FROM ENTERPRISE BANK AND TRUST
27   ‘7177; $52,500.00 IN FUNDS FROM
     CRYPTO CAPITAL,
28
                Defendants.
     Case 2:18-cv-08588-RGK-PJW Document 5 Filed 10/05/18 Page 2 of 2 Page ID #:94



 1

 2

 3         TO: UNITED STATES MARSHALS SERVICE:
 4         A Verified Complaint for Forfeiture having been filed in this
 5   action,
 6         IT IS ORDERED that you seize the defendants, $699,940.00 in Bank
 7   Funds from ING Bank ‘7684; $106,988.41.00 in Bank Funds from ING Bank
 8   ‘2071; $499,910.01 in Bank Funds from US Bank ‘0239; $50,000 in Bank
 9   Funds from Enterprise Bank and Trust ‘7177; $1,876.36 in Bank Funds
10   from ING Bank ‘2071; $50,357.35 in Bank Funds from ING Bank ‘7684;
11   $248,970.00 in Bank Funds from Citibank NA ‘0457; $52,500.00 in Bank
12   Funds from Enterprise Bank and Trust ‘7177; $65,000.00 in Bank Funds
13   from Enterprise Bank and Trust ‘7177; $5,534.54 in Bank Funds from
14   Enterprise Bank and Trust ‘7177; $52,500.00 in Funds from Crypto
15   Capital, and cause the same to be detained in your custody, or in the
16   custody of a Substitute Custodian, until further notice of the Court,
17   and that you give due notice to all interested persons that they must
18   file their Claims and Answers with the Clerk of this Court within the
19   time allowed by law.
20         YOU ARE FURTHER ORDERED to file this process in this Court with
21   your return promptly after execution.
22

23         DATED:   _______________________
24

25

26                                            KIRY K. GRAY, Clerk
27
                                              _____________________________
28                                            Deputy Clerk of Court




                                             2
